PER CURIAM:
This is a declaratory judgment proceeding instituted by Maryland Casualty Company under Title 28 U.S.C.A. § 2201 to determine coverage under a garage liability policy issued by Maryland Casualty to Lawrence Milton Baldwin on April 1, 1963. A car admittedly at one time owned by Mr. Baldwin was involved in a serious accident October 27, 1963. There are no issues of law involved in this case, only factual questions as to the ownership and possession of the vehicle at the time of the accident. The district judge found that Baldwin was the owner of the automobile, that possession had not been transferred under an agreement of sale and that the use at the time of the accident was with the permission of Baldwin. The testimony as to underlying facts and circumstances of the ownership and possession of this automobile was confused and contradictory. Credibility is for the trial court, which sat without a jury. The burden was upon the plaintiff. We cannot say that the determination of the district judge is clearly erroneous.
The decision of the district court is affirmed.
Affirmed.